DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/17/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/2020, 3/14/2022, and 3/25/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 is unclear as to what the distribution of is based on. In other words, is the distribution of the range/depth values the distance between the sensor and the plant? If so, perhaps the claims 2, 9, and 16 should be amended to clarify the “…distribution of pixel-wise range values of one or more of the digital images capturing the first plant” part of the claim. Claims 3, 10, and 17 are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0064363 to Redden et al. (hereafter, “Redden”).
With regard to claim 1 Redden discloses a method implemented using one or more processors, comprising: processing one or more digital images depicting a top of a first plant (paragraph [0047]), wherein the one or more digital images depicting the top of the first plant are acquired by a vision sensor carried over the top of the first plant by a ground-based vehicle (detector 200, Figure 1, 2, paragraph [0047]); based on the processing: estimating a distance of the vision sensor to the first plant (paragraphs [0037], [0096], paragraph [0119]), estimating a height of the first plant (paragraphs [0037], [0060, 0064, end of [0075], [0079]), and determining a count of visible plant-parts-of-interest that were captured within a field of view of the vision sensor (paragraph [0026], [0037], [0063], [0078], [0079], [0107]); based on the estimated distance, normalizing the count of visible plant-parts-of-interest with another count of visible plant-parts-of-interest determined from one or more digital images capturing a second plant (paragraphs [0024, 0027, 0082-0083, 0123]); and predicting a crop yield using the normalized count of visible plant-parts-of-interest and the height of the first plant (paragraphs [0073]).
With regard to claim 6 Redden discloses wherein the estimated distance between the vision sensor and the first plant is determined based on the estimated height of the first plant and a height of the vision sensor (paragraphs [0048, 0059, 0096, 0109]).
With regard to claims 8 and 15, claims 8 and 15 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 8 and 15, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claims 13 and 20, claims 13 and 20 are rejected same as claim 6 and the arguments similar to that presented above for claim 6 are equally applicable to claims 13 and 20, and all of the other limitations similar to claim 6 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0064363 to Redden et al. (hereafter, “Redden”) in combination with US 2021/0158041 to Chowdhary et al. (hereafter, “Chowdhary”).
With regard to claim 4, Redden teaches the method of claim 1. However, Redden does not expressly teach using a convolutional neural network. Chowdhary teaches using a convolutional neural network at paragraphs [0218, 0222-0224, 0227, 0237, 0241], and so on. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Redden’s reference to have a CNN of Chowdhary’s reference. The suggestion/motivation for doing so would have been to extract features from the images in a way similar to the corn counting approach as defined in the Chowdhary’s reference at paragraph [0241]. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Chowdhary with Redden to obtain the invention as specified in claim 4. 
With regard to claims 7 and 14 Chowdhary discloses wherein the first plant and second plants are different varietals of soybean plants (paragraphs [0119]).
With regard to claims 11 and 18, claims 11 and 18 are rejected same as claim 4 and the arguments similar to that presented above for claim 4 are equally applicable to claims 11 and 18, and all of the other limitations similar to claim 4 are not repeated herein, but incorporated by reference.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0064363 to Redden et al. (hereafter, “Redden”) in combination with US 2019/0150357 to Wu et al. (hereafter, “Wu”).
With regard to claim 5, Redden teaches the method of claim 1. However, Redden does not expressly teach wherein the visible plant-parts-of-interest comprise bean pods. Wu teaches wherein the visible plant-parts-of-interest comprise bean pods at paragraphs [0131, 0136-0137, 0139], end of paragraph [0093].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Redden’s reference to have a bean pods visible of Wu’s reference. The suggestion/motivation for doing so would have been to have health of the plants be visible and with their image captured, further process may be planned, as defined in the Wu’s reference at paragraph [0093]. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Wu with Redden to obtain the invention as specified in claim 5.
With regard to claims 12 and 19, claims 12 and 19 are rejected same as claim 5 and the arguments similar to that presented above for claim 5 are equally applicable to claims 12 and 19, and all of the other limitations similar to claim 5 are not repeated herein, but incorporated by reference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669